Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kevin Brown on 05/03/2022.
The application has been amended as follows: 

1-30. (Canceled).

31. (Previously Presented) A multi-function controller, comprising:
a control element,
a support element,
a plurality of light emitters, comprising at least a first light emitter, a second light emitter and a third light emitter,
a plurality of light receivers comprising at least a first light receiver, a second light receiver and a third light receiver, and
at least a first occluder and a second occluder,
the control element comprising a control element first surface,
the support element comprising a support element first surface,
the control element first surface facing the support element first surface,
the control element is rotatable relative to the support element about a first axis to at least five different rotational positions, including a first rotational position, a second rotational position, a third rotational position, a fourth rotational position and a fifth rotational position,
the plurality of light emitters and the plurality of light receivers are on the support element first surface, the first occluder is on the control element first surface,
a light emitting surface of the first light emitter facing a light receiving surface of the first light receiver,
a light emitting surface of the second light emitter facing a light receiving surface of the second light receiver,
the first light emitter, the first light receiver and the first occluder are configured and positioned such that:
with the control element in the first rotational position and the first light emitter emitting light of a first brightness, the first light receiver receives a first percentage of the light emitted by the first light emitter,
with the control element in the second rotational position and the first light emitter emitting light of the first brightness, the first light receiver receives a second percentage of the light emitted by the first light emitter, the second percentage of light different from the first percentage of light,
with the control element in the first rotational position, no portion of the first occluder is between the first light emitter and the first light receiver, and
with the control element in the second rotational position, at least a portion of the first occluder is between the first light emitter and the first light receiver,
the first, second and third light emitters, the first, second and third light receivers and the first and second occluders are positioned relative to one another in an arrangement, the arrangement is non-symmetrical, such that by virtue of the arrangement of the first, second and third light emitters, the first, second and third light receivers and the first and second occluders:
at least one light receiver that does not receive light of a brightness above a threshold brightness in the first rotational position receives light of a brightness above the threshold brightness in the second rotational position;
at least one light receiver that does not receive light of a brightness above the threshold brightness in the first rotational position receives light of a brightness above the threshold brightness in the third rotational position;
at least one light receiver that does not receive light of a brightness above the threshold brightness in the first rotational position receives light of a brightness above the threshold brightness in the fourth rotational position;
at least one light receiver that does not receive light of a brightness above the threshold brightness in the first rotational position receives light of a brightness above the threshold brightness in the fifth rotational position;
at least one light receiver that does not receive light of a brightness above the threshold brightness in the second rotational position receives light of a brightness above the threshold brightness in the third rotational position;
at least one light receiver that does not receive light of a brightness above the threshold brightness in the second rotational position receives light of a brightness above the threshold brightness in the fourth rotational position;
at least one light receiver that does not receive light of a brightness above the threshold brightness in the second rotational position receives light of a brightness above the threshold brightness in the fifth rotational position;
at least one light receiver that does not receive light of a brightness above the threshold brightness in the third rotational position receives light of a brightness above the threshold brightness in the fourth rotational position;
at least one light receiver that does not receive light of a brightness above the threshold brightness in the third rotational position receives light of a brightness above the threshold brightness in the fifth rotational position; and
at least one light receiver that does not receive light of a brightness above the threshold brightness in the fourth rotational position receives light of a brightness above the threshold brightness in the fifth rotational position.

32. (Cancelled).

33. (Currently Amended) A multi-function controller, comprising:
a control element,
a support element,
a plurality of light emitters, comprising at least a first light emitter , a second light emitter and a third light emitter,
a plurality of light receivers comprising at least a first light receiver , a second light receiver and a third light receiver, and
at least a first occluder,
the control element comprising a control element first surface,
the support element comprising a support element first surface,
the control element first surface facing the support element first surface,
the control element is rotatable relative to the support element about a first axis to at least a first rotational position, a second rotational position and a third rotational position,
the plurality of light emitters and the plurality of light receivers are on the support element first surface, the first occluder is on the control element first surface,
a light emitting surface of the first light emitter facing a light receiving surface of the first light receiver,
a light emitting surface of the second light emitter facing a light receiving surface of the second light receiver,
the first light emitter, the first light receiver and the first occluder are configured and
positioned such that:
with the control element in the first rotational position and the first light emitter emitting light of a first brightness, the first light receiver receives a first percentage of the light emitted by the first light emitter,
with the control element in the second rotational position and the first light emitter emitting light of the first brightness, the first light receiver receives a second percentage of the light emitted by the first light emitter, the second percentage of light different from the first percentage of light,
with the control element in the first rotational position, no portion of the first occluder is between the first light emitter and the first light receiver, and
with the control element in the second rotational position, at least a portion of the first occluder is between the first light emitter and the first light receiver,
the second rotational position is rotationally adjacent to the first rotational position,
rotating the control element clockwise from the first rotational position to a next adjacent clockwise rotational position moves the control element to the second rotational position,
rotating the control element counter-clockwise from the first rotational position to a next adjacent counter-clockwise rotational position moves the control element to the third rotational position,
the first, second and third light emitters, the first, second and third light receivers and the first and second occluders are positioned relative to one another in an arrangement, the arrangement is non-symmetrical, such that by virtue of the arrangement of the first, second and third light emitters, the first, second and third light receivers and the first and second occluders:
at least one light receiver that does not receive light of a brightness above a threshold brightness in the first rotational position receives light of a brightness above the threshold brightness in the second rotational position, and/or at least one light receiver that receives light of a brightness above a threshold brightness in the first rotational position does not receive light of a brightness above the threshold brightness in the second rotational position;
at least one light receiver that does not receive light of a brightness above a threshold brightness in the first rotational position receives light of a brightness above the threshold brightness in the third rotational position, and/or at least one light receiver that receives light of a brightness above a threshold brightness in the first rotational position does not receive light of a brightness above the threshold brightness in the third rotational position; and
at least one light receiver that does not receive light of a brightness above a threshold brightness in the second rotational position receives light of a brightness above the threshold brightness in the third rotational position, and/or at least one light receiver that receives light of a brightness above a threshold brightness in the third rotational position does not receive light of a brightness above the threshold brightness in the second rotational position.

34. (Previously Presented) A multi-function controller as recited in claim 31, wherein:
the multi-function controller further comprises a handle element, an icon cap and a plurality of gears, and
the plurality of gears is configured such that rotation of the handle element relative to the
first axis causes the control element to rotate and does not cause the icon cap to rotate.

35. (Previously Presented) A multi-function controller as recited in claim 31, wherein:
the first light emitter is substantially aligned with the first light receiver,
the second light emitter is substantially aligned with the second light receiver, and
the third light emitter is substantially aligned with the third light receiver.

36. (Previously Presented) A multi-function controller as recited in claim 31, wherein:
with the control element in the second rotational position, the first light occluder
substantially blocks light emitted by the first light emitter from reaching the first light receiver.

37. (Previously Presented) A multi-function controller as recited in claim 31, wherein:
the control element is movable along the first axis among at least first and second axial positions, and
a sensor detects whether the control element is in the second axial position.

38. (Previously Presented) A multi-function controller as recited in claim 31, wherein:
the controller further comprises at least a first sensor,
the control element is movable along the first axis among at least first and second axial positions, and
the first sensor detects whether the control element is in the second axial position.

39. (Currently Amendeed) A multi-function controller as recited in claim 38, wherein:
the multi-function controller further comprises a second sensor, and

the second sensor detects whether the control element is in the second axial position.

40. (Previously Presented) A multi-function controller as recited in claim 31, wherein:
the multi-function controller further comprises at least a first magnet and at least a first sensor,
the control element is tiltable relative to the first axis among at least two tilt orientations,
one of the first magnet and the first sensor is connected to the control element,
the other of the first magnet and the first sensor not connected to the control element, and
the first sensor is configured to detect a tilt orientation of the control element.

41. (Previously Presented) A multi-function controller as recited in claim 40, wherein the first sensor is a three-dimensional Hall effect sensor.

42. (Previously Presented) A multi-function controller as recited in claim 40, wherein:
the first magnet is connected to the control element, and
the first sensor is not connected to the control element.

43. (Previously Presented) A multi-function controller as recited in claim 42, wherein:
the multi-function controller further comprises a housing,
the control element is rotatable relative to the housing and tiltable relative to the
housing, and
the first sensor is connected to the housing.

44. (Previously Presented) A multi-function controller as recited in claim 40, wherein:
the first magnet is not connected to the control element, and
the first sensor is connected to the control element.
45. (Previously Presented) A multi-function controller as recited in claim 44, wherein:
the multi-function controller further comprises a housing,
the control element is rotatable relative to the housing and tiltable relative to the
housing, and the first magnet is connected to the housing.

46. (Previously Presented) A multi-function controller as recited in claim 40, wherein:
the control element is movable along the first axis among at least first and second axial positions, and
the first sensor detects whether the control element is in the second axial position.

47-52. (Cancelled).

53. (Previously Presented) A multi-function controller as recited in claim 33, wherein:
the multi-function controller further comprises a handle element, an icon cap and a plurality of gears, and
the plurality of gears is configured such that rotation of the handle element relative to the first axis causes the control element to rotate and does not cause the icon cap to rotate.

54. (Previously Presented) A multi-function controller as recited in claim 33, wherein:
with the control element in the second rotational position, the first light occlude substantially blocks light emitted by the first light emitter from reaching the first light receiver.

55. (Previously Presented) A multi-function controller as recited in claim 33, wherein:
the control element is movable along the first axis among at least first and second axial positions, and
a sensor detects whether the control element is in the second axial position.

56. (Previously Presented) A multi-function controller as recited in claim 33, wherein:
the controller further comprises at least a first sensor,
the control element is movable along the first axis among at least first and second axial positions, and
the first sensor detects whether the control element is in the second axial position.

57. (Currently Amended) A multi-function controller as recited in claim 56, wherein:
the multi-function controller further comprises a second sensor, and

the second sensor detects whether the control element is in the second axial position.

58. (Previously Presented) A multi-function controller as recited in claim 33, wherein:
the multi-function controller further comprises at least a first magnet and at least a first sensor,
the control element is tiltable relative to the first axis among at least two tilt orientations,
one of the first magnet and the first sensor is connected to the control element, the other of the first magnet and the first sensor not connected to the control element, and
the first sensor is configured to detect a tilt orientation of the control element.

59. (Previously Presented) A multi-function controller as recited in claim 58, wherein the first sensor is a three-dimensional Hall effect sensor.

60. (Previously Presented) A multi-function controller as recited in claim 58, wherein:
the first magnet is connected to the control element, and
the first sensor is not connected to the control element.

61. (Previously Presented) A multi-function controller as recited in claim 60, wherein:
the multi-function controller further comprises a housing,
the control element is rotatable relative to the housing and tiltable relative to the
housing, and
the first sensor is connected to the housing.

62. (Previously Presented) A multi-function controller as recited in claim 58, wherein:
the first magnet is not connected to the control element, and
the first sensor is connected to the control element.

63. (Previously Presented) A multi-function controller as recited in claim 62, wherein:
the multi-function controller further comprises a housing,
the control element is rotatable relative to the housing and tiltable relative to the
housing, and
the first magnet is connected to the housing.

64. (Previously Presented) A multi-function controller as recited in claim 58, wherein:
the control element is movable along the first axis among at least first and second axial positions, and
the first sensor detects whether the control element is in the second axial position.

Allowable Subject Matter
Claims 31, 33-46, and 53-64 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sakai et al., US PGPUB 2009/0084214 discloses a joystick type switch device is provided that includes an operating shaft having an operating knob provided at one end, and a case supporting the operating shaft so that the operating shaft can move between a return position and a pushed-in position.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHLU OKEBATO whose telephone number is (571)270-3375. The examiner can normally be reached Mon - Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM BODDIE can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAHLU OKEBATO/           Primary Examiner, Art Unit 2625                                                                                                                                                                                          
5/6/2022